Citation Nr: 1123846	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  09-06 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral tri-level disc derangement, currently rated as 20 percent disabling.

2.  Entitlement to a compensable rating for chronic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at an October 2010 hearing before the undersigned sitting at the RO, a transcript of which is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The most recent VA spine and nose/sinus/larynx/pharynx examinations were conducted in November 2006.  The Veteran testified at his October 2010 Board hearing that he believed that his back and rhinitis disabilities had increased in severity since that time, and the record supports his contentions.  Specifically, with respect to the Veteran's service-connected lumbosacral spine disability, the November 2006 VA examination report indicates that the Veteran had no radiation of back symptoms into the lower extremities, but at the October 2010 Board hearing, the Veteran indicated that he had radiation of pain into his hips and his left leg.  With respect to the service-connected rhinitis, the November 2006 VA examination report indicated only a 10 percent obstruction of one nasal passage on examination, but at the October 2010 Board hearing, the Veteran testified that he often experiences full blockage of both nasal passages, especially during the late spring, summer, and early fall.  Based on the Veteran's credible lay assertions of an increase in symptomatology, new VA examinations are required so that the current severity of the Veteran's service-connected disabilities may be determined.  See Barr v. Nicholson, 21 Vet. App. 303, 305 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for VA spine and neurological examinations to determine the current severity of his service-connected lumbosacral spine disability.  The claims folder and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's lumbar spine disorder, must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided, citing to current clinical findings and/or claims file documents as appropriate.  

The examiner must state whether there is any evidence of favorable or unfavorable anklyosis of the spine, and determine the range of motion of the lumbar spine in degrees, using a goniometer, noting by comparison the normal range of motion of the spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbar spine disorder, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable anklyosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain found in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable anklyosis due to pain on use or during flare-ups.

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's lumbar spine disorder.  It must also be noted whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months.  

2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected chronic rhinitis.  All indicated tests and studies should be conducted.  The claims folder and a copy of this Remand must be provided to and reviewed by the examiner.  Physical examination should include a determination of whether there is obstruction of either nasal passage, and if so, to what percent each nasal passage is obstructed.  The examiner should also comment as to the presence or absence of polyps in either nasal passage.  The examiner is advised that the Veteran is competent to report his symptoms and history, and that such descriptions must be considered in formulating any opinions.  A rationale for any opinion stated should be provided, citing to current clinical findings and/or claims file documents as appropriate.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The Veteran testified in October 2010 that he would be willing to report for any examination scheduled for him; thus, remind him that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for any scheduled examination, obtain a copy of the notice letter, and indicate whether any notice that was sent was returned as undeliverable.

4.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


